                    IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAI‘I



    ROBERTA MALORI,                                Case No. 19-cv-473-DKW-WRP

                Plaintiff,                         ORDER DISMISSING CASE1

         v.

    GENE LEONG, et al.,

                Defendants.



        On September 3, 2019, Plaintiff Roberta Malori, proceeding pro se, filed an

application to proceed in forma pauperis (“IFP Application”), Dkt. No. 3, as well as

a civil complaint. Dkt. No. 6.2 In a November 4, 2019 Order, the Court denied

Malori’s IFP Application and dismissed the Complaint with leave to amend. Dkt.

No. 8. The Order gave Malori until December 6, 2019 to file an amended complaint

and pay the applicable filing fee. As of the date of this Order, however, Malori has

not filed an amended complaint or otherwise responded to the November 4, 2019

Order. As a result, this action is DISMISSED WITHOUT PREJUDICE.



1
  Pursuant to Local Rule 7.1(c), the Court finds this matter suitable for disposition without a
  hearing.
2
  Although the complaint was initially filed on September 3, 2019, Dkt. No. 1, Malori neglected
  to sign the complaint and it was not until September 30, 2019, that Malori filed a signed
  complaint. Dkt. No. 6.
      Courts have the authority to dismiss actions for failure to prosecute or for

failure to comply with court orders. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th

Cir. 2002); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992); Henderson

v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986). Before dismissing such an action,

a court should weigh: “(1) the public’s interest in expeditious resolution of litigation;

(2) the court’s need to manage its docket; (3) the risk of prejudice to

defendants/respondents; (4) the availability of less drastic alternatives; and (5) the

public policy favoring disposition of cases on their merits.” Pagtalunan, 291 F.3d

at 642 (citing Ferdik, 963 F.2d at 1260–61). Upon careful consideration of these

factors, the Court concludes that dismissal without prejudice is warranted under the

circumstances.

      First, Malori’s failure to respond to the November 4, 2019 Order hinders

resolution of this case on the merits, and, thus, the public’s interest in expeditious

resolution of litigation. As such, this factor favors dismissal. See Yourish v.

California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (“The public’s interest in

expeditious resolution of litigation always favors dismissal.”).

      Second, Malori’s failure to respond to the November 4, 2019 Order impedes

this Court’s ability to manage its docket. This Court cannot manage its docket if




                                            2
litigants, like Malori, fail to timely respond to the Court’s instructions and orders.

As such, this factor favors dismissal.

      Third, the risk of prejudice to a defendant is related to a plaintiff’s reason for

failure to prosecute an action. See Pagtalunan, 291 F.3d at 642 (citing Yourish, 191

F.3d at 991). Here, Malori has offered no explanation for her failure to respond to

the November 4, 2019 Order. When a party offers a poor excuse (or, in this case, no

excuse) for failing to comply with a court’s order, the prejudice to the opposing party

is sufficient to favor dismissal. See Yourish, 191 F.3d at 991–92. As a result, this

factor favors dismissal.

      Fourth, the Court attempted to avoid a less drastic alternative to dismissing

this case when it provided Malori with an opportunity to amend her Complaint and

guidance on how to do so. Despite the Court warning her that failure to file an

amended complaint within the time allowed may result in dismissal of this action

without prejudice, Malori has not availed herself of this opportunity, and, thus, the

only alternative is to allow allegations that do not state a claim to proceed. The Court

declines to do that. As a result, this factor favors dismissal. See Ferdik, 963 F.2d at

1262 (explaining that less drastic alternatives were considered when the district court

tried alternatives and warned the plaintiff that failure to comply would result in

dismissal).


                                           3
      Finally, because public policy favors the disposition of cases on their merits,

this factor weighs against dismissal. Pagtalunan, 291 F.3d at 643.

      In summary, with four of the five factors favoring dismissal, this case is

DISMISSED WITHOUT PREJUDICE for failure to comply with the November 4,

2019 Order and failure to prosecute. See Malone v. U.S. Postal Serv., 833 F.2d 128,

133 n.2 (9th Cir. 1987) (concluding that, when the other factors favor dismissal, they

are not outweighed by the public policy in favor of resolving a case on the merits);

see also Ash v. Cvetkov, 739 F.2d 493, 497 (9th Cir. 1984) (explaining that

“dismissal without prejudice is a more easily justified sanction for failure to

prosecute.”).

      The Clerk of Court is DIRECTED to close this case.

      IT IS SO ORDERED.

      Dated: December 18, 2019 at Honolulu, Hawai‘i.




Roberta Malori v. Gene Leong, et al; Civil No. 19-00473 DKW-WRP; ORDER
DISMISSING CASE



                                          4
